Exhibit 99.1 ACCELERATED ACQUISITIONS XI, INC. (A Development Stage Company) Table of Contents June 30, 2010 Page Report of Independent Registered Public Accounting Firm F - 1 Financial Statements: Balance Sheet as of May 31, 2010 F - 2 Statement of Operations for the Period May 4, 2010 to June 30, 2010 F - 3 Statement of Stockholder’s Equity for the Period May 4, 2010 to June 30, 2010 F - 4 Statement of Cash Flows for the Period May 4, 20 to June 30, 2010 F - 5 Notes to Financial Statements F - 6 - 27 - REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM To the Board of Directors and Stockholders Accelerated Acquisitions XI, Inc. We have audited the accompanying Balance Sheet of Accelerated Acquisitions XI, Inc., (a Development Stage Company), as of June 30, 2010, and the related Statements of Operations, Stockholders Equity, and Cash Flows for the period from inception (May 4, 2010) to June 30, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based upon our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting, Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Accelerated Acquisitions XI, Inc. as of June 30, 2010, and the results of its operations and its cash flows for the period from inception (May 4, 2010) to June 30, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has incurred material losses, and has limited cash. These matters raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that may result should the Company be unable to continue as a going concern. /s/ Paritz & Co. Paritz & Co. Hackensack, New Jersey June 30, 2010 F - 1 ACCELERATED ACQUISITIONS XI, INC. (A Development Stage Company) Balance Sheet June 30, 2010 Assets Current Assets: Cash $ Total Current Assets and Total Assets $ Stockholder’s Equity: Common Stock, 100,000,000 shares authorized 5,000,000 shares @.0001 par issued and outstanding $ Preferred Stock, 10,000,000 shares authorized, 0 shares issued and outstanding @ .0001 par value - Additional Paid in Capital Deficit Accumulated During Development Stage ) Total Stockholder’s Equity $ The accompanying notes are an integral part of these financial statements. F - 2 ACCELERATED ACQUISITIONS XI, INC. Statement of Operations For the Period from Inception (May 4, 2010) to June 30, 2010 Revenues $ — Costs and expenditures: Professional fees $ Total costs and expenses Net loss $ ) Weighted Average of Shares Outstanding Loss per share $ ) The accompanying notes are an integral part of these financial statements. F - 3 ACCELERATED ACQUISITIONS XI, INC. (A Development Stage Company) Statement of Stockholder’s Equity For the Period from Inception (May 4, 2010) to June 30, 2010 Common Par Stock Value Total APIC Deficit Total Balance, Beginning — $
